Per Curiam: This is a proceeding to condemn lot 36 in block 2 in Central Park second addition to Chicago for school purposes. The trial resulted in a verdict of the jury, finding the compensation to be paid to appellant, as the owner of said lot 36, to be the sum of $2600.00. Judgment was rendered in accordance with the verdict, and the present appeal is prosecuted from such judgment. This case, and the case of Lanquist v. City of Chicago, (ante, p. 69,) are based upon the same record, and the same briefs, and involve the same questions. The present case, therefore, is necessarily disposed of by the views expressed in the case of Lanquist v. City of Chicago, supra. The decision of that case settles the decision of the present case. Accordingly, the judgment of the circuit court of Cook county in the present case is affirmed. Judgment affirmed.